F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           July 12, 2005
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


PAUL INMAN,

       Petitioner-Appellant,
                                                         No. 04-1351
v.                                                   (District of Colorado)
                                                     (D.C. No. 01-M-998)
RICK SOARES; KEN SALAZAR,

       Respondents-Appellees.




                                      ORDER


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      Paul Inman seeks a certificate of appealability (“COA”) so he can appeal

the district court’s denial of the habeas petition he filed pursuant to 28 U.S.C. §

2254. See 28 U.S.C. § 2253(c)(1)(A) (providing that no appeal may be taken

from a final order disposing of a § 2254 petition unless the petitioner first obtains

a COA). Inman was convicted in Colorado state court of assault, conspiracy to

commit assault, and possession of drug paraphernalia. On the first day of Inman’s

trial, his counsel advised the court that he also represented a prosecution witness

in an unrelated case. Counsel had obtained waivers from both Inman and the
witness and filed a motion with the court seeking approval of the waivers. The

district court accepted the waivers and permitted counsel to represent Inman.

      After his convictions were affirmed on direct appeal, Inman sought post-

conviction relief pursuant to Rule 35(c) of the Colorado Rules of Criminal

Procedure. Inman argued, inter alia, that the trial court erred when it accepted

his waiver of counsel’s conflict because he was effectively forced to waive his

constitutional right to conflict-free counsel in order to preserve his right to a

speedy trial. See Simmons v. United States, 390 U.S. 377, 394 (1968). Inman’s

Rule 35(c) motion was denied. The Colorado Court of Appeals affirmed the

denial, concluding that the record did not support Inman’s contention that a

waiver of his right to a speedy trial was inevitable unless he waived his right to

conflict-free counsel.

      Inman filed a pro se § 2254 petition in federal district court and the court

appointed the Federal Public Defender to represent him. After the conflict issue

was briefed, the district court denied the § 2254 petition, rejecting Inman’s

argument that the state court’s determination was an unreasonable application of

federal law. See 28 U.S.C. § 2254(d). Specifically, the district court concluded

that the state court’s determinations that Inman’s waiver was valid and that Inman




                                          -2-
was not forced to surrender one constitutional right to assert another right 1 were

supported by the record.

      This court cannot grant Inman a COA unless he can demonstrate “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). In evaluating whether

Inman has carried his burden, this court undertakes “a preliminary, though not

definitive, consideration of the [legal] framework” applicable to each of his

claims. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003). Inman is not required to

demonstrate that his appeal will succeed to be entitled to a COA. He must,

however, “prove something more than the absence of frivolity or the existence of

mere good faith.” Id. (quotations omitted).

      This court has reviewed Inman’s appellate brief, the district court’s order,

and the entire record on appeal pursuant to the framework set out by the Supreme

Court in Miller-El and concludes that Inman is not entitled to a COA. The district

court’s resolution of Inman’s claims is not reasonably subject to debate and the

claims are not adequate to deserve further proceedings. Accordingly, Inman has



      1
       Inman’s right to a speedy trial arose pursuant to state statute, not pursuant
to the Constititution. See Colo. Rev. Stat. § 18-1-405.

                                          -3-
not “made a substantial showing of the denial of a constitutional right” and is not

entitled to a COA. 28 U.S.C. § 2253(c)(2).

      This court denies Inman’s request for a COA and dismisses this appeal.

                                       Entered for the Court
                                       PATRICK FISHER, Clerk of Court


                                       By
                                               Deputy Clerk




                                         -4-